DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
Applicant's amendments and remarks, filed 01/25/2021, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Status of Claims
Claims 4-7, 12-14, 16-27 are under examination. 
Claims 1-3, 8-11, 15 are cancelled. Claims 25-27 are newly added.
Domestic Priority
This application is a divisional of U.S. Application No. 14/238,455 filed May 9, 2014 which is a U.S. National Application filed under 35 U.S.C. §371 of International Application No. PCT/US2012/050640 filed August 13, 2012 which claims priority to U.S. Provisional Application No. 61/522,669 filed August 11, 2011. Accordingly, the effective filing date for this application is 08/11/2011. 
Withdrawn Rejection
The rejection of claims 4-7, 12-14, 16-27 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applied Biosystems (GeneMapper Software User Manual, Copyright 2004, pp.1-110) in view of Judson et al. (US 6,944,767; Issued Sep. 13, 2005) is withdrawn in view of applicant’s amendments. 
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4-7, 12-14, 16-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.


Guidance Step 1: 
The instantly claimed invention is directed to a method/system for generating an identifier for a biological sample. Thus, the claim is directed to one of the statutory categories of invention. MPEP 2106.03. 
A. Guidance Step 2A, Prong 1: 
As discussed in the MPEP, abstract ideas include mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations; see MPEP § 2106.04(a)(2), subsection I); certain methods of organizing human activity (see MPEP § 2106.04(a)(2), subsection II); and mental processes (concepts performed in the human mind including an observation, evaluation, judgment, opinion; see MPEP § 2106.04(a)(2), subsection III). In this case, claims 4, 23, and 26 require: 
a processor in communication with the instrument, the processor being configured to receive the set of values from the instrument, and encode the set of values into an identifier for the biological sample, the identifier comprising a multi-digit string and a scannable symbol encoding the multi-digit string, wherein each digit of the multi-digit string corresponds to a different locus of the polymorphic genetic markers and each digit has a value corresponding to a determined allele at that locus; 
In this case, the encoding step is determined to recite a mathematical concept because the act of “encoding” values into a multi-digit string is a well-known mathematical concept (e.g. binary encoding) that requires converting information from its original form to an encoded form (ciphertext). Furthermore, the instant specification teaches the use encryption algorithms for achieving the claimed invention [0083]. Therefore, when read in light of applicant’s own specification, the claimed step clearly encompasses a mathematical concept under the Revised Guidance. See also MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. 
Additionally, the above steps for receiving and encoding data are not limited to any particular acts or operations that would prevent them from being performed in the mind of a scientist using pencil and paper. For example, the mind is clearly capable of counting dots (i.e. encoding data) and writing down the numerical symbol associated with the number of counted dots on a piece of paper (i.e. storing encoded data to a physical medium).  Accordingly, such steps amount to mental observations and/or evaluations that fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). The recitation of a processor and output device in this claim does not negate the mental nature of these limitations because the claim here merely uses it as a tool to perform the otherwise mental processes. See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (“[A]n invention directed to collection, manipulation, and display of data was an abstract process”). Therefore, the claims recite the judicial exceptions of mathematical concepts and mental processes within the abstract-idea category [Step 2A, Prong 1: YES].
B. Guidance Step 2A, Prong 2
Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  Besides the abstract idea, the claim(s) recite the following additional steps/elements:
instrument that analyzes a nucleic acid from a biological sample and produces a set of values for polymorphic genetic markers…; 
and an output device configured to store or label at least the scannable symbol of the identifier onto a tangible readable medium, wherein the tangible readable medium is a label, a bracelet, an integrated circuit or microchip, a necklace, a dog tag, a radio frequency identification (RFID) tag, a driver's license, a military identification, or a toe tag.
With regards to the instrument, this element is generically recited and performs the acts of analyzing nucleic acids and producing values for use by the abstract idea.  Accordingly, this step amounts to insignificant extra-solution activity and are not indicative of an integration into a practical application. See MPEP 2106.05(g).
With regards to the output device, this element is generically recited and performs the act of storing (or labelling) a symbol onto a tangible readable medium, which broadly encompasses storing information inside of a computer (absent any limiting definition to the contrary). As such, this amounts to extra-solution activity and/or instructions to “apply” the exception in a generic way because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g) and 2106.05(h). With regard to the generically recited processor, applicant is reminded that “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h).  Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application. 

C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the non-abstract steps (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity. Moreover,  applicant’s own specification teaches that genetic analysis is performed using PCR [0002], which are both tools that are well known, routine, and conventional in the art. Therefore, this limitation remains nothing more than insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more.
With regards to the generically recited output device and processor, as explained above, these limitations at best are the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept, and the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Even when considered in combination, these additional steps/elements do not provide an inventive concept [Step 2B: NO]. 

D. Dependent Claims
Dependent claims 5-7, 12-14, 16-22, 24, 25, 27 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons.  
Claims 5 and 6 further limit the specificity of the data used by the abstract idea and therefore amounts to nothing more than insignificant extra-solution activity for reasons discussed above (Step 2A, prong 2 analysis and Step 2B analysis). Claim 7 further comprises a biometric reader for reading a parameter associated with a sample. However, this amounts to a generically recited that obtains additional information to be used by the abstract idea and therefore amounts to nothing more than insignificant extra-solution activity for reasons discussed above (Step 2A, prong 2 analysis and Step 2B analysis). 
Claims 12-14 further limit the type of tangible readable medium. However, these elements are all generically recited and amount to nothing more than nominal or tangential additions to the claims (for reasons discussed in the Step 2A, prong 2 analysis above). As such, these claims also do not amount to significantly more (for reasons discussed in the Step 2B analysis above).
Claims 16, 17, 18, 21 further limit the type of data being used by the abstract idea and/or where the data was received from. As such, these claims amount to nothing more than insignificant extra-solution activity for reasons discussed above (Step 2A, prong 2 analysis and Step 2B analysis). Claims 19, 20, and 24 add additional steps for receiving and comparing data and therefore amount to abstract ideas for reasons discussed above (Step 2A, prong 1 analysis). Claim 22 further limits the type of instrument used for generating data. As such, these claims amount to nothing more than insignificant extra-solution activity for reasons discussed above (Step 2A, prong 2 analysis and Step 2B analysis). Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. 
Response to Arguments
Applicant’s arguments filed 01/25/2022 have been fully considered but are moot in view of the modified rejection set forth above, which is necessitated in view of applicant’s amendments. 

Claim Rejections - 35 USC § 112 1st Paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-7, 12-14, 16-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 4, 23, and 26 recite, inter alia, the following limitations: encode the set of values into an identifier for the biological sample, the identifier comprising a multi-digit string and a scannable symbol encoding the multi-digit string…;
Claims 4 and 23 additionally recite: an output device configured to store or label at least the scannable symbol of the identifier onto a tangible readable medium, wherein the tangible readable medium is a label, a bracelet, an integrated circuit or microchip, a necklace, a dog tag, a radio frequency identification (RFID) tag, a driver's license, a military identification, or a toe tag.
In this case, the specification does not provide sufficient written description for encoding values into an identifier comprising multi-digit strings and a scannable symbol encoding said strings, as claimed. The specification trivially discussed an “encryption algorithm” [0083]. However, this description lacks sufficient detail as to algorithms or computations for “encoding” both strings and scannable symbols such that one of skill in the art would have been aware that applicants were actually in possession of what is being claimed. In addition, the specification does not provide sufficient written description for the structure of an “output device” configured to store or label a scannable symbol onto a tangible readable medium for the full scope of medium being claimed, e.g. physically printing bar codes on a necklace. The specification does disclose a biometric reader [0086]. However, these are generally understood to perform the function of reading biometric data---not storing or labelling such data onto a medium. As such, this description lacks sufficient detail as to the structure of  the output device and the nature of the storing or labelling  such that one of skill in the art would have been aware that applicants were actually in possession of an output device that can performed the full scope of functions being claimed at the time of invention. 
Response to Arguments
Applicant’s argument filed 01/25/2022 that the rejection should be withdrawn since the “convert” language is no longer recited has been fully considered. However, this argument is moot in view of the modified rejection set forth above, which is necessitated in view of applicant’s amendments. 

Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4-7, 12-14, 16-27 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims that depend directly or indirectly from claim(s) 4 and 23 are also rejected due to said dependency.
Claims 4 and 23 recite “output device configured to store or label at least the scannable symbol of the identifier onto a tangible readable medium…”. It is unclear in what way the claimed output device is configured to “store or label” a scannable symbol ONTO a tangible readable medium, which lends itself to one or more plausible and implausible interpretations. For example, storing a QR code ONTO necklace made of string or printing a barcode ONTO an integrated circuit/microchip could both be considered implausible and non-sensical interpretations to one of ordinary skill in the art, whereas printing a barcode on a printed circuit board (PCB) would be plausible. Notably, the specification [Figure 7] does provide an example of encoding an identifier as both a string of characters and numbers and a two-dimensional barcode. However, examples are not limiting definitions and narrowing limitations found in the specification cannot be imported  into the claims. See MPEP 2111.01. Clarification is requested via amendment. In the interest of advancing prosecution, the Examiner suggests narrowing the scope of this limitation to one or more of the plausible interpretations described by the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 4-7, 12-14, 16-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurnool et al. (US 9,512,479; Filed: 12/01/2008; Pub. Date: 12/03/2009).
Kurnool teaches a method and apparatus for identifying a biological sample obtained during either paternity screening, genetic screening, or prenatal diagnosis (Abstract). Regarding claim(s) 4, 23, and 26, Kurnool teaches instruments for amplifying the DNA for at least two DNA markers from a sample and creating a molecular barcode comprising a unique combination of genetic markers associated with a living mammalian subject (see ref. claims 1-4 and 12-14, Col. 6), which reads on analyzing nucleic acids to produce values associated with genetic markers. Kurnool does not specifically teach encoding values into an identifier comprising a multi-digit string and a scannable symbol. However, given that the claims are not limited to any particular computational methods or techniques for “encoding” data, Kurnool makes obvious this limitation by generating indicia comprising molecular barcodes of genome DNA (i.e. multi-digit strings) that uniquely identify samples and generating printable labels (i.e. scannable symbol) associated with the indicia [Col. 5, para. 4 and Col. 11], and by teaching that the molecular barcodes include both numeric STR marker data as well as sequence data [Table 1]. 
Kurnool teaches routine and conventional methods using barcodes to track and identify samples [Col. 3, para. 2, Col. 5, para. 4], which the artisan would recognize barcodes as being scannable symbols. Kurnool additionally teaches methods and devices for printing labels comprising barcodes and securing labels to a container comprising at least a portion of the sample, wherein the barcode is readable using an automated reader (ref. claims 20-22, Col. 5, Col. 6), which reads on an output device configured to print a barcode on a tangible medium as claimed. 
Regarding dependent claim(s) 5-7, 12-14, 16-22, 24, 25, 27, all the aspects of these claims are instantly disclosed or made obvious by the teachings of Kurnool. Regarding claim(s) 5, 6, Kurnool teaches the use of samples from cell lines and organisms [Col. 8, last para, and Figure3]. Regarding claim(s) 7, Kurnool does not specifically teach a biometric scanner. However, Kurnool teaches the use of automated reader and optical bar code readers [ref. claim 21 and Col. 5, para. 4], which broadly reads on a biometric scanner absent any limiting definitions to the contrary. Regarding claim(s) 12-14, Kurnool additionally teaches printing labels comprising molecular barcodes and securing labels to a container (ref. claims 20-22, Col. 5, Col. 6). Kurnool does not specifically teach a tangible medium that is a bracelet, necklace, dog tag, or toe tag. However, it is the examiner’s position that these are aesthetic design changes in the type of medium being used and the court has found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). See MPEP 2144. 
Regarding claims 16-18 and 25, Kurnool teaches STR used in the method that are associated with specific loci [Col. 18, and Col. 19, see Figure, and Col. 34, Table 1], which suggest a specific indel locus, wherein DNA poly morphisms detected in DNA fingerprints obtained by restriction enzyme cleavage can result from any of the following alterations in the DNA sequence: mutations abolishing the restriction endonuclease target site, mutations creating new target sites, insertions, deletions or inversions between the two restriction sites [Col. 11, last para.]. Regarding claim(s) 19 and 24, Kurnool does not specifically teach comparing digits of multi-digit strings. However, Kurnool makes obvious this feature by comparing their unique DNA marker profiles for the rapid and efficient identification of individual biomolecules whose presence, absence or altered expression is associated with a disease or condition of interest [Col. 11, para. 3]. 
Regarding claim(s) 20, Kurnool teaches using their method in parent-child analysis  [Figure 2 and Col. 33].  Regarding claim(s) 21 and 27, Kurnool teaches hardware for scanning or reading symbols, as discussed above. Regarding claim(s) 22, Kurnool teaches instruments that include electrophoresis [Col. 34]. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619